Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 1 of 18 Page ID #:73




       1    Ara Sahelian, Esq., [CBN 169257]
       2    SAHELIAN LAW OFFICES
            23276 South Pointe Drive, Suite 216
       3    Laguna Hills, CA 92653
       4    949. 859. 9200
       5
            e-mail: sahelianlaw@me.com
            Attorneys for Sam Mushmel; Rajaa Mushmel
       6
       7
       8
                           UNITED STATES DISTRICT COURT
       9                  CENTRAL DISTRICT OF CALIFORNIA
      10                     (Western Division - Los Angeles)
      11
      12
      13
      14
      15                                              CASE NO.: 2:20-cv-04571-DMG-
      16    Anthony Bouyer                            MRW
                       Plaintiff,
      17
                          vs.                         The Honorable Dolly M. Gee
      18    Sam Mushmel; Rajaa Mushmel
      19             Defendants.                      POINTS AND AUTHORITIES TO
                                                      MOTION TO DISMISS [FRCP 12(b)
      20
                                                      1]
      21
      22                                              Hearing Date: 8/14/2020
                                                      Time: 9:30 AM
      23    .
      24
      25
      26
      27
      28

                        POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]Page 1 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 2 of 18 Page ID #:74




       1
                                     TABLE OF CONTENTS
       2           I. INTRODUCTION
       3           Compliance with Local Rule 7-3 .... p. 2
       4           II. DISCUSSION
       5           a. The Complaint Is Jurisdictionally Defective and Subject to
       6    Dismissal under Federal Rule of Civil Procedure 12(b)(1) .... p. 2
                   1. Plaintiff Has Failed to Allege Facts Demonstrating the Existence
       7    of an Injury-In-Fact. .... p. 3
       8           2. Plaintiff Fails to Allege the Manner in which His Injury Can Be
            Redressed by a Favorable Decision. .... p. 11
       9
                   3. Plaintiff Has Not Alleged an Injury-in-Fact that Is Actual or
      10    Imminent, and Not Conjectural or Hypothetical .... p. 12
      11           b. The Need for an Early Site Visit Followed by an Evidentiary
            Hearing ….. p. 13
      12           c. The Complaint, in Addition, Does Not Meet the Plausibility
      13    Standard and Is Subject to Dismissal under Federal Rule of Civil
      14    Procedure 12(b)(6) …... p. 14
      15           III. CONCLUSION
      16
                   ________________________________
      17
      18           TABLE OF AUTHORITIES
      19           Bernhardt v. County of Los Angeles, 279 F.3d 862, 868 (2002) ....
            p. 2
      20
                   United States v. Hays, 515 U.S. 737, 742 (1995) .... p. 2
      21           Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 .... p. 2, 4
      22           Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541
            (1986) .... p. 3
      23           Warth v. Seldin, 422 U.S. 490, 518 (1975) .... p. 4
      24           Chapman v. Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 944, 954, 955
      25    (9th. Cir. 2011) (en banc) .... p. 4, 5, 6, 7, 8, 11
                   Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137 (9th
      26    Cir. 2002) .... p. 12
      27           Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1041 (9th. Cir. 2008) ....
            p. 12
      28
                   Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n. 2 (9th
            Cir.2003)... p. 14
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 3 of 18 Page ID #:75


                  Dreier v. United States, 106 F.3d844, 847 (9th Cir. 1996) .... p. 14
                  Ashcroft v. Iqbal, 556 U.S. 662, 664 .... p. 14, 16
       1          Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
       2    2001) … p. 14
                  Starr v. Baca, 633 F.3d 1191, 1204 (9th Cir. 2011) .... p. 15
       3          Arizona ex rel. Goddard v. Harkins Amusement Enters., Inc., 603
       4    F.3d 666, 670 (9th Cir.2010) … p. 15
       5
               Fed. R. Civ. P. 12(h)(3) .... p. 3
       6       Fed. R. Civ. P. 12(b)(1) .... p. 7, 13
       7       Americans with Disabilities Act Accessibility Guidelines 406.5
            ………… p. 9
       8
               42 U.S.C. § 12182(a) … p. 15
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

     2060                           TABLE OF CONTENTS AND AUTHORITIES
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 4 of 18 Page ID #:76




       1
                                POINTS AND AUTHORITIES TO
       2                       MOTION TO DISMISS [FRCP 12(b)1]
       3
                I. INTRODUCTION
       4
       5        This Motion is being made on behalf of Sam Mushmel; Rajaa Mushmel
       6
             (hereinafter also "Defendants"). On , plaintiff Anthony Bouyer (hereinafter
       7
       8     also "Plaintiff"), filed the instant action against Defendants, in relation to
       9
             Gigis Liquor store located at 14038 Victory Blvd., Van Nuys (hereinafter
      10
      11     also, "Site"), asserting claims for “Americans with Disabilities.”
      12        Compliance with Local Rule 7-3: The parties have met and conferred
      13
      14     and discussed the issues pertinent to this case. This case is not unique in that
      15     the parties' attorneys have had the same issues come up on other cases. The
      16
             parties were unable to reach a resolution. (Declaration of counsel, ¶3).
      17
      18        II. DISCUSSION
      19
                a. The Complaint Is Jurisdictionally Defective and Subject to
      20
      21     Dismissal under Federal Rule of Civil Procedure 12(b)(1)
      22
                “[F]ederal courts are required sua sponte to examine jurisdictional issues
      23
      24     such as standing." Bernhardt v. County of Los Angeles, 279 F.3d 862, 868
      25
             (9th Cir. 2002); United States v. Hays, 515 U.S. 737, 742, (1995). The
      26
      27     existence of Article III standing is not subject to waiver. Hays, 515 U.S., at
      28

      2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 2 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 5 of 18 Page ID #:77




       1     742. It must be demonstrated "at the successive stages of the litigation,"
       2
             Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, and "[i]f the court
       3
       4     determines at any time that it lacks subject-matter jurisdiction, the court
       5
             must dismiss the action," Fed. R. Civ. P. 12(h)(3). "[E]very federal appellate
       6
       7     court has a special obligation to 'satisfy itself not only of its own
       8     jurisdiction, but also that of the lower courts in a cause under review.'"
       9
      10     Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541(1986).
      11        1. Plaintiff Has Failed to Allege Facts Demonstrating the Existence of an
      12
      13
             Injury-In-Fact.

      14        Plaintiff alleges, "[No] designated parking spaces available for persons
      15
             with disabilities that complied with the 2010 Americans with Disabilities
      16
      17     Act Accessibility Guidelines (“ADAAG”) on April 30, 2020." ¶11.
      18
                "At that time, instead of having architectural barrier free facilities for
      19
      20     patrons with disabilities, Defendants have: a built up curb ramp that projects
      21
             from the sidewalk and into the access aisle (Section 406.5). Furthermore, the
      22
      23     curb ramp is in excess of the maximum grade allowed by ADAAG
      24
             specifications (Section 406.1)." ¶12.
      25
      26        “To establish injury in fact, a plaintiff must show that he or she suffered
      27
      28

      2060                     POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 3 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 6 of 18 Page ID #:78




       1     ‘an invasion of a legally protected interest’ that is ‘concrete and
       2
             particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”
       3
       4     Lujan, 504 U.S. at 560. To that end, “[a] ‘concrete’ injury must be ‘de
       5
             facto’; that is, it must actually exist.” “Where, as here, a case is at the
       6
       7     pleading stage, the plaintiff must clearly . . . allege facts demonstrating” the
       8     existence of an injury in fact. Warth v. Seldin, 422 U.S. 490, 518 (1975).
       9
      10        Although Plaintiff alleges that he is physically disabled, and that he
      11     visited the Site and encountered architectural barriers that denied him full
      12
             and equal access, he does not allege how his disability relates to the barriers
      13
      14     so as to deny him the "full and equal" access that would satisfy the injury-
      15
             in-fact requirement. In other words, the Complaint does not connect the
      16
      17     alleged violations to Plaintiff's disability, or indicate how he encountered
      18
             any one of them in such a way as to impair full and equal enjoyment of the
      19
      20     Site.
      21
                In 2011, an en banc panel met in Chapman v. Pier 1 Imps. (U.S.), Inc.,
      22
      23     631 F.3d 939, 955 (9th. Cir. 2011) (en banc) to resolve intra-circuit conflicts
      24
             on issues pertinent to the private enforcement of the ADA. The decision
      25
      26     established the pleading standards as they apply to litigation under the
      27     ADA. Chapman is the only ADA-related en banc decision in the Ninth
      28

      2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 4 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 7 of 18 Page ID #:79




       1
       2     Circuit of which this attorney is aware. It is not often that the Ninth Circuit
       3
             chooses to meet en banc. Rather, this rare event happens about twenty times
       4
       5     a year out of nearly eleven thousand cases brought before the Court
       6     annually.
       7
       8        The Ninth Circuit noted its purpose in analyzing Chapman en banc: “We
       9     vacated the panel's decision after a majority of our court's non-recused
      10
             active judges voted to rehear the appeal en banc to examine the Article III
      11
      12     standing doctrine in the context of actions for injunctive relief under the
      13
             ADA.” 631 F.3d at 944.
      14
      15        Among the issues the Court addressed was whether Chapman had
      16
             sufficiently pleaded injury-in-fact to have Article III standing under the
      17
      18     case-or-controversy principles established by the Supreme Court. Chapman,
      19
             631 F.3d at 954-55. In so doing, the Chapman court analyzed the
      20
      21     established injury-in-fact requirements, set out by the Supreme Court in
      22
             Lujan, as they had been applied to ADA cases.
      23
      24        The en banc panel in Chapman concluded that both the District Court,
      25     and the three-judge panel of the Ninth Circuit had missed the fact that the
      26
      27     complaint was jurisdictionally defective on the grounds that none of the
      28

      2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 5 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 8 of 18 Page ID #:80




       1
       2     barriers alleged in the complaint were described to permit either the parties
       3
             or the courts to understand how Chapman was personally affected by the
       4
       5     barriers, how they related to his specific disability, or if they related to his
       6     disability at all. Further, the list of purported barriers did not indicate
       7
       8     whether or how each deterred Chapman from returning to Pier 1. As a
       9     consequence, the Chapman court determined, that Chapman had failed to
      10
             properly aver injury-in-fact or imminent harm, and thus “the district court
      11
      12     should have dismissed” the ADA claims. Id. at 955.
      13
                    While we are mindful of the generous pleading standards that
      14
      15            apply to civil rights plaintiffs, "a liberal interpretation of a . . .
      16
                    civil rights complaint may not supply essential elements of the
      17
      18            claim that were not initially pled." Pena v. Gardner, 976 F.2d
      19
                    469, 471 (9th Cir. 1992) (quoting Ivey v. Bd. of Regents, 673
      20
      21            F.2d 266, 268 (9th Cir. 1982)). Chapman's complaint fails to
      22
                    sufficiently allege the essential elements of Article III standing.
      23
      24            Although Chapman alleges that he is "physically disabled," and
      25            that he "visited the Store" and "encountered architectural
      26
      27            barriers that denied him full and equal access," he never alleges
      28

      2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 6 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 9 of 18 Page ID #:81




       1
       2           what those barriers were and how his disability was affected by
       3
                   them so as to deny him the "full and equal" access that would
       4
       5           satisfy the injury-in-fact requirement (i.e., that he personally
       6           suffered discrimination under the ADA on account of his
       7
       8           disability). (emphasis added). (Id. 954)
       9           ...
      10
      11
                   Chapman leaves the federal court to guess which, if any, of the

      12           alleged violations deprived him of the same full and equal
      13
                   access that a person who is not wheelchair bound would enjoy
      14
      15           when shopping at Pier One. Nor does he identify how any of the
      16
                   alleged violations threatens to deprive him of full and equal
      17
      18           access due to his disability if he were to return to the Store, or
      19
                   how any of them deter him from visiting the Store due to his
      20
      21           disability. (Id. 955) (emphasis added)
      22
                   ...
      23
      24           Because Chapman lacked standing at the outset of this litigation
      25           to assert the ADA claims, the district court should have
      26
      27           dismissed them. See Fed. R. Civ. P. 12(b)(1); Hays, 515 U.S. at
      28

      2060                  POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                    Page 7 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 10 of 18 Page ID #:82




        1
        2           747 (ordering the district court to dismiss the complaint for lack
        3
                    of standing). We therefore vacate the district court's grant of
        4
        5           summary judgment, and remand with instructions to dismiss
        6           Chapman's ADA claim for lack of jurisdiction and for further
        7
        8           proceedings consistent with this opinion.
        9           The Complaint filed by Chapman in 2004 was dismissed by the
       10
              en banc panel in 2011 for its failure to plead facts. Plaintiff’s
       11
       12     complaint is equally defective. The lack of adherence to the principles
       13
              enunciated eight years ago by the 9th Circuit is painfully obvious.
       14
       15        The complaint filed by Plaintiff, here, is the type the 9th Circuit, in
       16
              Chapman, admonished. It is devoid of allegations as to how the listed
       17
       18     barriers denied Plaintiff full and equal access. Simply put, Chapman was
       19
              required to allege what he could not do at Pier One, that an able-bodied
       20
       21     person could. For instance, Chapman could not make his way through the
       22
              aisles because of the clutter, but an able-bodied person could; Chapman was
       23
       24     unable to reach the items at the sales counter, but an able-bodied person
       25     could. No such allegations are made here with Plaintiff.
       26
       27        The central question is how: how was Plaintiff's disability affected
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 8 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 11 of 18 Page ID #:83




        1     by the alleged barriers so as to deny Plaintiff full and equal access?
        2
                 Plaintiff points to a "built-up curb ramp" in paragraph 12 of the
        3
        4     Complaint and explains that the curb ramp projects from the sidewalk into
        5
              the access aisle. There is a reference to section 406.5 made thereafter.
        6
        7     Plaintiff then avers that the curb ramp’s grade exceeds the allowable
        8     amount.
        9
       10        Section 406.5 states “Location. Curb ramps and the flared sides of curb
       11     ramps shall be located so that they do not project into vehicular traffic
       12
              lanes, parking spaces, or parking access aisles. Curb ramps at marked
       13
       14     crossings shall be wholly contained within the markings, excluding any
       15
              flared sides.”
       16
       17        Exhibit B is a typical curb ramp described by the Access Board. What
       18
              Plaintiff is referring to is potentially the curb ramp continuing way past the
       19
       20     access aisle.
       21
                 A built-up curb ramp as shown in Exhibit B is acceptable under the
       22
       23     Americans with Disabilities Architectural Guidelines. A curb ramp that
       24
              continues into the access aisle and causes the access aisle to slope is not.
       25
       26     However, this is a benign technical compliance issue that is not likely to
       27     cause difficulty or discomfort to the majority of wheelchair users. We are
       28

       2060                    POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                       Page 9 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 12 of 18 Page ID #:84




        1
              informed that Plaintiff uses a wheelchair, but are offered no information
        2
        3     beyond that.
        4
                 Plaintiff does not educate the reader as to how the curb ramp projecting
        5
        6     into the sidewalk denied him access to the liquor store or caused him
        7
              difficulty, discomfort, or embarrassment. It is not enough for Plaintiff to
        8
        9     simply state that he is confined to a wheelchair and hence the curb ramp
       10
              denies him access. Plaintiff must explain how he is denied access.
       11
       12        For instance, Plaintiff can instruct the reader that his shoulders and
       13
              forearms are limited in strength and because of this condition, the grade
       14
       15     prevents him from pushing his wheelchair onto the sidewalk. On the other
       16     hand, if Plaintiff uses a power wheelchair, even the most severe of grades
       17
       18     are likely to be inconsequential.

       19        The upshot is, the ADA is not an attorney general statute. Plaintiff does
       20
              not have standing to sue on the behalf of others. He must relate the alleged
       21
       22     barriers to his specific condition. He must explain how he was denied access
       23
              or experienced difficulty or discomfort; whether he attempted to park and
       24
       25     was unable to; whether he was unable to park at all; whether he was unable
       26
              to exit his van using his wheelchair, or whether he was unable to reach the
       27
       28

       2060                  POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                     Page 10 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 13 of 18 Page ID #:85




        1
              sidewalk. In other words, he must follow the Chapman guideline.
        2
        3        Finally, the Complaint does not instruct whether Plaintiff has previously
        4
              patronized the store; whether he lives nearby. Plaintiff avers “the presence
        5
        6     of these barriers related to Plaintiff’s disability denies Plaintiff his right to
        7
              enjoy accessible conditions at [sic] public place of accommodation…” That
        8
        9     is a conclusory statement, again, the type admonished by Chapman.
       10
                 Plaintiff does not allege how his disability relates to the alleged barriers
       11
       12     so as to deny him the "full and equal" access. Plaintiff does not allege how
       13     he actually experienced difficulty. Plaintiff's averment is just as insufficient
       14
       15     as Chapman's was 15 years ago.
       16        2. Plaintiff Fails to Allege the Manner in which Injury Can Be
       17
              Redressed by a Favorable Decision.
       18
       19        What exactly is it that Plaintiff wants altered in order for him to have
       20
              access to the liquor store?
       21
       22        An ADA plaintiff must show his injury is caused by a violation of the
       23
              objective ADAAG standards and may be redressed by a favorable order
       24
       25     from a court. Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137
       26
              (9th Cir. 2002) ("[Defendant's] noncompliance with [the ADA] has caused
       27
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 11 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 14 of 18 Page ID #:86




        1     [plaintiff's] injury, and an injunction requiring [defendant] to comply with
        2
              the ADA would redress it."). Simply put, what aspects of the Site must
        3
        4     Defendants alter if Plaintiff is not to be deterred?
        5
                 3. Plaintiff Has Not Alleged an Injury-in-Fact that Is Actual or Imminent,
        6
        7     and Not Conjectural or Hypothetical.
        8        A plaintiff’s intent to return must be sincere. Doran v. 7-Eleven, Inc.,
        9
       10     524 F.3d 1034, 1041 (9th. Cir. 2008). Here, there are no allegations made of
       11     Plaintiff's past patronage of the business, whether it is located within a
       12
              reasonable distance from Plaintiff's residence, Plaintiff's relationship to the
       13
       14     geographic area, and evidence of a sincere intent to return, all of which
       15
              could demonstrate an "actual or imminent" injury. A plaintiff’s intent to
       16
       17     return must be sincere. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1041 (9th.
       18
              Cir. 2008).
       19
       20        There is no explanation given as to whether he has specific plans to
       21
              return to the Site, as opposed to "some day," and why he would prefer to
       22
       23     patronize Defendant's business, as opposed to others providing identical
       24
              goods and services near his residence. In other words, Plaintiff has not
       25
       26     averred a credible and/or plausible plan to return.
       27
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 12 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 15 of 18 Page ID #:87




        1        Defendants should not have to commence costly discovery, for example,
        2
              take the Plaintiff's deposition, only to discover that facts Plaintiff should
        3
        4     have pled in order to have standing under Article III are absent.
        5
                 For the foregoing reasons, the Complaint is jurisdictionally defective and
        6
        7     subject to dismissal under the Federal Rule of Civil Procedure 12(b)(1).
        8     Because Plaintiff lacks standing at the outset of this litigation to assert the
        9
       10     ADA claims, the Court should dismiss them. Fed. R. Civ. P. 12(b)(1).
       11           b. The Need for an Early Site Visit Followed by an Evidentiary
       12
              Hearing
       13
       14           Where a Rule 12(b)(1) motion requires the court to resolve issues of
       15
              credibility or disputed material facts, the court must first hold an evidentiary
       16
       17     hearing before making a jurisdictional determination. "Once the moving
       18
              party has converted the motion to dismiss into a factual motion by
       19
       20     presenting affidavits or other evidence properly brought before the court, the
       21
              party opposing the motion must furnish affidavits or other evidence
       22
       23     necessary to satisfy its burden of establishing subject matter jurisdiction."
       24
              Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n. 2 (9th
       25
       26     Cir.2003). If the court resolves a Rule 12(b)(1) motion on declarations
       27     alone, without holding an evidentiary hearing, it should apply a standard
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 13 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 16 of 18 Page ID #:88




        1     similar to that used in deciding summary judgment motions. Evidence
        2
              outside the pleadings may be considered, but all factual disputes should be
        3
        4     resolved in favor of the nonmoving party. Dreier v. United States, 106 F.3d
        5
              844, 847 (9th Cir. 1996). (emphasis added).
        6
        7        Subject to "physical distancing," the Court should therefore order a Site
        8     visit by Plaintiff, with all counsel present, to have Plaintiff demonstrate the
        9
       10     substance of his claim. The Court should then hold an evidentiary hearing to
       11     rule on whether Plaintiff's claim supports Article III standing.
       12
       13
                 c. The Complaint, in Addition, Does Not Meet the Plausibility

       14     Standard and Is Subject to Dismissal under Federal Rule of Civil
       15
              Procedure 12(b)(6)
       16
       17        A court should not accept "threadbare recitals of a cause of action's
       18
              elements, supported by mere conclusory statements," Ashcroft v. Iqbal, 556
       19
       20     U.S. 662, 664 or "allegations that are merely conclusory, unwarranted
       21
              deductions of fact, or unreasonable inferences," Sprewell v. Golden State
       22
       23     Warriors, 266 F.3d 979, 988 (9th Cir. 2001). The Ninth Circuit stated that a
       24
              complaint must be (1) "sufficiently detailed to give fair notice to the
       25
       26     opposing party of the nature of the claim so that the party may effectively
       27
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 14 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 17 of 18 Page ID #:89




        1     defend against it," and (2) "sufficiently plausible that it is not unfair to
        2
              require the opposing party to be subjected to the expense of discovery."
        3
        4     Starr v. Baca, 633 F.3d 1191, 1204 (9th Cir. 2011).
        5
                 Plaintiff has not adequately pled viable causes of action. Title III of the
        6
        7     ADA prohibits discrimination "on the basis of disability in the full and equal
        8     enjoyment of the goods, services, facilities, privileges, advantages, or
        9
       10     accommodations of any place of public accommodation by any person who
       11     owns, leases (or leases to), or operates a place of public accommodation."
       12
              42 U.S.C. § 12182(a). "To prevail on a discrimination claim under Title III,
       13
       14     a plaintiff must show that: (1) he is disabled within the meaning of the
       15
              ADA; (2) the defendant is a private entity that owns, leases, or operates a
       16
       17     place of public accommodation; and (3) the plaintiff was denied public
       18
              accommodations by the defendant because of his disability." Arizona ex rel.
       19
       20     Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir.
       21
              2010) (citing Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)).
       22
       23        Plaintiff only offers mere conclusions as to the third element—whether
       24
              he was denied public accommodations because of his disability. The
       25
       26     assertions in the Complaint are conclusory and fail to plausibly allege they
       27
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 15 -
Case 2:20-cv-04571-DMG-MRW Document 20-1 Filed 07/08/20 Page 18 of 18 Page ID #:90




        1     denied Plaintiff public accommodation based on his disability. Taking all
        2
              material allegations of fact as true, Plaintiff does not provide sufficient
        3
        4     factual allegations as to how he was denied accommodation because he is in
        5
              a wheelchair. Plaintiff's allegations are only naked assertions devoid of
        6
        7     further factual enhancement (see above). The Court need not accept "legal
        8
              conclusions" as true, and should find Plaintiff's allegations for this element
        9
       10     insufficient. Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557).
       11        III. CONCLUSION
       12
       13
                 For all the foregoing reasons Defendants' Motion to Dismiss should be

       14     granted.
       15
                 Respectfully submitted:
       16
       17        Date: 7/8/2020
       18
       19                                                 _______________________________
       20                                                                 Ara Sahelian, Esq.
       21                                                        SAHELIAN LAW OFFICES
       22
       23
       24
       25
       26
       27
       28

       2060                   POINTS AND AUTHORITIES TO MOTION TO DISMISS [FRCP 12(b)1]
                                                      Page 16 -
